Luke, J.
Spivey was convicted of violating the prohibition law, and his case is here upon the usual general grounds. The jury from the evidence were authorized to find that the defendant, with several others, was present at about 10 o’clock at night where there were about three thousand gallons of beer, about one barrel of whisky, and a sixty-gallon copper still outfit in operation. The defendant was laughing and talking with the others; and during the few minutes that the officers before mailing the raid saw the persons present and the still in operation, no one was performing any physical labor, except one person split a little wood. When the officers approached, the parties present discovered them, and all made an effort to get away, and some did actually get away, but the defendant Spivey was apprehended. He stated to the officers that he just went by to get a drink; and in his statement to the jury he said that he was suffering from heart trouble, that he had just been there about five minutes, that he knew nothing about the still and didn’t fool with stills, that he just saw a light and stopped where the others were talking and took up a little time; that he didn’t fool with liquor and could not stand it. From this evidence we can not say that the defendant’s conviction was without any evidence to support it. It was for the jury to say whether the defendant satisfactorily explained his presence at this large distilling plant at 10 o’clock at night, from which he undertook to flee when the officers made the raid. The trial judge having ap*582proved the verdict; and there being some evidence to authorize it, the judgment overruling the motion for a new trial will not be disturbed. See, in this connection, Yonce v. State, 29 Ga. App. 173 (114 S. E. 584); Alsabrook v. State, post, 592.

Judgment afk'med.


Broyles, G. J., and Bloodworth, J., concur.